UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6671


FRANCISCO MARTE,

                Plaintiff – Appellant,

          v.

STATE OF MARYLAND; NANCY KOPP, Honorable, Treasurer of the
State of Maryland; DOUGLAS F. GANSLER, Attorney General of
Maryland; GARY D. MAYNARD, Secretary, Department of Public
Safety and Correctional Services; J. MICHAEL STOUFFER,
Commissioner Division of Correction, Department of Public
Safety and Correctional Services; WILLIAM BLACKISTON,
Warden, Division of Correction, Eastern Pre-Release Unit;
SCOTT OAKLEY, Esq., Executive Director, Inmate Grievance
Office; XYZ, or “JOHN DOE” Corp.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:08-cv-03309-WMN)


Submitted:   December 10, 2010            Decided:   December 30, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francisco Marte, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Francisco     Marte   appeals   the   district     court’s       order

granting summary judgment to the Defendants and denying relief

on his 42 U.S.C. § 1983 (2006) complaint.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              See Marte v. State of

Maryland,   No.    1:08-cv-03309-WMN      (D.   Md.    Apr.   8,    2010).      We

dispense    with   oral    argument    because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3